\DOO\]C\UI-PUJN>-*

NN[\)NNNN[\)[\)l-*\-*>-*»-l>-l)-l)-*»-lr_a»-a
OO\]O\Lh-ldwl\)l-‘O\DOO\]O\MLL)JN>-‘O

 

 

Case 2:18-cr-00271-RSL Document 13-1 Filed 11/29/18 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

v.
JACOB ERIC JONES,

Defendants.

 

 

NO. CR18-271 RSL

(-PROPOS'E'B)
PROTECTIVE ORDER

This matter having come before the Court on a Stipulated Motion for Entry of a

Discovery Protective Order, the Court hereby enters the following:

DISCOVERY PROTECTIVE ORDER

A. Definitions

As used in this Order, the term “Protected Information” means any date of birth,

Social Security number, driver’s license number, bank account number, credit card

number, personal identification number, address, telephone number, name and/or location

of employment, criminal history record, background check, immigration history/status,

and/or any other similar information or number implicating a privacy interest and

belonging to an individual, business, partnership, or corporation.

Protective Order - 1
U.S. v. Jones / CR18-271 RSL

UNITED STATES AT'I`ORNEY
700 STEWART ST., SUITE 5220
SEATrLE, WASH]NGTON 98101

(206) 553-7970

\OOO\]O\L)l-l>b)[\))-\

NNNNNNNN[\))-‘)-)-)--r-¢)-¢»-l>-a>-)-l
OO\]O\Lh-I§DJNF_‘O\DOO\]O\LI\LWN*_‘O

 

 

Case 2:18-cr-00271-RSL Document 13-1 Filed 11/29/18 Page 2 of 3

“Protected Information” also includes the name of any victim of the charged
offenses or any non-defendant witness.

As used in this Order, the term “Protected Material” means any document or other
record containing or reflecting Protected Information.

B. Procedures

Possession of Protected lnforrnation and/or Protected Material is hereby limited to
the attorneys of` record in the above captioned case and their investigators and agents. The
attorneys of record and their investigators and agents may review Protected Information
and/or Protected Material with the defendant The defendant may visually inspect and
review such documents but shall not be allowed to possess Protected Information (such
as un-redacted copies of Protected Material or notes', copies, or photographs of such
Protected Material containing Protected Information). The defendant may possess
documents from which all Protected lnformation has been redacted.

The attorneys of record and their investigators and agents may review or discuss
the contents of documents containing Protected Material with any prospective witness, as
long as the attorneys of record and investigators and agents do not share the un-redacted
documents, or share any Protected Information of victims or witnesses, With any
prospective witness.

If any Protected lnformation or Protected Material is filed in court or otherwise
disseminated as part of litigation, the parties agree to redact such information prior to
filing; unless, based on a party’s application prior to filing, the Court finds that an un-
redacted filing is necessary and appropriate.

For redactions, numbers that constitute Protected Information shall be redacted to
the last 2-4 digits and names shall be redacted to initials, or otherwise as needed to
comply with applicable federal and local rules.

The attorneys of record and their investigators and agents shall keep any Protected
Material secured whenever the Protected Material is not being used in furtherance of their

Work in the above-captioned case.

Protective Order - 2 UNITED sTATEs ATTORNEY

700 STEWART ST., SUITE 5220
U.S. v. Jones / CR18 271 RSL SEATTLE’ WASHINGTON 98101

(206) 553-7970

\OOO\]O\LI\-I>UJN)-

[\)NNNNN[\)[\)[\)r-‘>-\)-l>-l)-d>_¢)-l_¢v-l)-¢
OO\]O\¢JI-l>L»-)N'_‘O\OOO\IO\UILUJN\-‘O

 

 

Case 2:18-cr-00271-RSL Document 13-1 Filed 11/29/18 Page 3 of 3

All documents containing Protected Material shall be returned to the
United States, or destroyed, once all charges are resolved by dismissal or by final
conviction

The parties agree that this Protective Order may be modified, as necessary, by
filing With the Court a Stipulated Order Modifying the Protective Order, or by other order
of the Court.

éz" b
DATED this day of ;Z,r_gm)w\ , 2018.

MSM

ROBERT S. LASNIK
United States District Court Judge

Presented by:

/s/Ben;`amin T. Diggs
BENJAMIN T. DIGGS
Special Assistant United States Attomey

Protective Order - 3 UNITED sTATEs ATTORNEY

700 STEWART ST., SUITE 5220
U.S. v. Jones / CR18-271 RSL SEATTLE, WASH]NGTON 98101

(206) 553-7970

